Action by wife against husband for separation. Order granting plaintiff’s motion for alimony and counsel fee modified by fixing the amount of alimony at $110 a month, commencing January 14, 1938, and payable in quarterly installments of twenty-seven dollars and fifty cents each week thereafter, and by reducing the amount of counsel fee to $250, payable within ten days from the entry of the order hereon. As so modified, the order is affirmed, without costs. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.